NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MELITON CARRILLO ROSALES,                       Nos. 17-72985
                                                     19-71422
                Petitioner,
                                                Agency No. A200-244-536
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Meliton Carrillo Rosales, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) orders denying his motions to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for an abuse of discretion the BIA’s denial of a motion to reopen. Agonafer

v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). We deny the petitions for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      As to petition No. 17-72985, the BIA did not abuse its discretion in denying

Carrillo Rosales’s second untimely motion to reopen because he failed to establish

changed country conditions in Mexico to qualify for an exception to the time and

number limitations for motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (evidence must be

“qualitatively different” to warrant reopening).

      Carrillo-Rosales’s request to terminate proceedings, as set forth in his

opening brief, is denied.1

      As to petition No. 19-71422, the BIA did not abuse its discretion in denying

Carillo Rosales’s motion to reopen and terminate proceedings. See Karingithi v.

Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial notice to appear need not

include time and date information to vest jurisdiction in the immigration court).

      The government’s motion for summary disposition (Docket Entry No. 11 in

No. 19-71422) is granted because the questions raised by the petition for review in

No. 19-71422 are so insubstantial as not to require further argument. See United


1
 Carillo-Rosales’s contention that the Notice to Appear did not contain the place
of his removal hearing is unsupported by the record.

                                          2                                      17-72985
States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (stating standard).

      Carrillo Rosales’s motion for a stay of removal (Docket Entry No. 5 in No.

19-71422) is denied as moot. The temporary stay of removal will terminate upon

issuance of the mandate.

      PETITIONS FOR REVIEW DENIED.




                                         3                                 17-72985